Citation Nr: 0334233	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Hampton, Virginia


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
medical expenses in connection with treatment of the 
veteran's lung problems at the Sentara Hampton General 
Hospital in Hampton, Virginia, from August 8 to 12, 1997.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1970 and from June 1980 to November 1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the VAMC in Hampton, 
Virginia, that denied payment of or reimbursement for the 
cost of medical expenses in connection with treatment of the 
veteran's lung problems at the Sentara Hampton General 
Hospital in Hampton, Virginia, from August 8 to 12, 1997.  In 
2003, the Board undertook additional development on the 
issue, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2003).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a February 2003 letter, the Board notified the veteran of 
the evidence needed to substantiate his claim for payment of 
or reimbursement for the cost of medical expenses in 
connection with his treatment for lung problems at the 
Sentara Hampton General Hospital in Hampton, Virginia, from 
August 8 to 12, 1997.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In a VA memorandum dated in May 2003, a medical opinion was 
obtained pursuant to the development undertaken by the Board 
in 2003.  The Board's regulation authorizing development of 
evidence or cure of procedural defect by issuance of Veterans 
Claims Assistance Act of 2000 letters was invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  In light of this decision, 
the Board may no longer consider evidence obtained through 
its own development unless initial consideration of it has 
been waived by the veteran or representative.  In this case, 
the veteran has not waived initial consideration of the 
evidence received pursuant to the Board's development in 
2003.

In view of the above, the case is REMANDED to the VAMC for 
the following actions:

1.  The VAMC should review the veteran's 
claims folders and medical files to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the VAMC 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
are completed and satisfied in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  After the above development, the VAMC 
should review the veteran's entitlement 
to payment of or reimbursement for the 
cost of medical expenses in connection 
with his treatment for lung problems at 
the Sentara Hampton General Hospital in 
Hampton, Virginia, from August 8 to 12, 
1997.  This review should consider all 
the evidence received since issuance of 
the statement of the case, including the 
VA medical opinion dated in May 2003.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




